Case 3:20-cv-00421-DPM Document6 Filed 01/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
JEFFREY LYNN HATLEY PLAINTIFF
Vv. No. 3:20-cv-421-DPM-JTK

TRISH MARSHALL, Administrator,
Poinsett County Detention Center; and
REGINA HINDMAN, Administrator,
Poinsett County Detention Center DEFENDANTS
ORDER

Unopposed recommendation, Doc. 3, adopted. FED. R. Civ.
P.72(b) (1983 addition to advisory committee notes). Hatley’s
complaint will be dismissed with prejudice for failure to state a claim
upon which relief may be granted. This dismissal counts as a “strike”
for purposes of 28 U.S.C. § 1915(g). An in forma pauperis appeal from
this Order and accompanying Judgment would not be taken in good
faith. 28 U.S.C. § 1915(a)(3).

So Ordered.

MV AALAM Y
D.P. Marshall Jr.
United States District Judge

AT {aatvany AOR!
